Citation Nr: 0316273	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left posterior 
thigh pain (claimed as left leg and hip disability).

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right wrist ganglion cyst scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied service connection 
for a left leg and hip condition.  The veteran filed a notice 
of disagreement (NOD) in November 2001, and a statement of 
the case (SOC) was issued in May 2002.  The veteran perfected 
an appeal by filing a VA Form 9 in May 2002.  

In a May 2002 rating decision, the RO in Chicago, Illinois 
granted service connection for hypertension, evaluated as 10 
percent disabling; and dyspepsia, right wrist ganglion cyst, 
and muscle tension headaches, each evaluated as 
noncompensably disabling.  By correspondence dated later that 
month, the veteran was informed of his procedural and 
appellate rights.  In a statement received in June 2002, the 
veteran expressed disagreement with the May 2002 rating 
decision "denying any compensable compensation to the 
following conditions: Dyspepsia, Right ganglion Cyst and 
Muscle Tension headaches."  There was no mention of the 
rating for hypertension.  A SOC addressing the issues of 
increased evaluations for dyspepsia, right wrist ganglion 
cyst and muscle tension headaches was issued in November 
2002.  The veteran submitted a substantive appeal (VA Form 9) 
in December 2002, regarding only the issue of the rating for 
the ganglion cyst.  

In an Appellant's Brief dated June 9, 2003, the appellant's 
representative referred to five issues:  the two issues 
listed on the first page of this decision, as well as issues 
of entitlement to increased ratings for hypertension, 
dyspepsia and muscle tension headaches.

Based on the above procedural history, the Board finds that 
notwithstanding arguments presented in the June 2003 
Appellant's Brief the only issues that have been perfected 
for appellate review are those listed on the title page of 
this decision.  As for the other three issues, these were not 
mentioned in a timely filed NOD and/or substantive appeal.  
Appeals were accordingly not perfected as to those issues, 
and the Board has not jurisdiction to decide them.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.202, 20.302 (2002); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

The issue of the veteran's entitlement to a compensable 
disability rating for the service-connected right wrist 
ganglion cyst will be addressed in the Remand section of this 
decision.  


FINDING OF FACT

The claimed left thigh condition is productive of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition.


CONCLUSION OF LAW

A left thigh condition (claimed as left leg and hip 
disability) was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that he 
has a left leg and hip disability which had its onset during 
service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.



Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 2002 
SOC.  

Crucially, the veteran was notified by letter from the RO in 
October 2001 of the evidence necessary to substantiate his 
claim as well as the evidence he was expected to obtain and 
which evidence VA would obtain.  That four page letter 
specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records and a report of VA examination.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Factual Background

The service medical records show that in January 1998 the 
veteran was seen for complaints of cramping of the thigh.  It 
was felt that the left leg and hip pain may be the result of 
a herniated lumbar disc.  Magnetic resonance imaging (MRI) of 
the low back in July 1998 revealed mild degenerative changes.  
An electromyograph (EMG) in September 1998 was normal.  The 
diagnosis was left lower extremity radiculopathy.  The 
veteran complained of left hip and leg pain again in October 
1999.  The diagnosis was left leg pain.  

On retirement/VA compensation and pension examination in June 
2001, the veteran reported that in 1997 he began to 
experience cramping in his left posterior thigh with running.  
He stated that currently he would experience this cramping 
sensation in his left posterior thigh if he ran two miles or 
walked a long distance.  He denied any current treatment.  

On physical examination, range of motion of the thoracic and 
lumbar spine was normal with no complaints of discomfort.  
There was no tenderness to palpation of the paraspinous 
muscles of the thoracic and lumbar spine.  No pathology of 
the hips, knees and thighs was identified; all ranges of 
motion of the lower extremities were normal.  He was able to 
squat and rise without difficulty.  He did not use any 
mechanical aids.  X-rays of the left hip and lumbar spine 
were negative.  The diagnosis was left posterior thigh pain 
with no objective findings on examination.  Degenerative 
joint disease of the left hip, degenerative joint disease of 
the lumbar spine and degenerative disc disease of the lumbar 
spine were ruled out.  

Analysis

The veteran contends that he suffers from a left thigh and 
hip condition which had its onset during service.  

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Board finds that the veteran has failed to 
show that he has any current existing disability involving 
the left leg or hip.  As noted, the June 2001 VA examination 
showed that the left leg and hip were normal on clinical 
evaluation.  
X-rays of the left hip and low back were also normal.  While 
the examiner acknowledged the veteran's subjective complaints 
of left thigh pain in the diagnosis, it was noted that there 
was no objective findings on clinical evaluation.  

In Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Because there is no current 
evidence showing "a diagnosed identifiable underlying malady 
or condition" relative to the left leg or hip, Hickson 
element (1) is accordingly not met.  The veteran's claim 
fails on that basis.  

For the sake of completeness, the Board will move on to 
address the remaining two 38 C.F.R. § 3.304(f) elements.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  

With respect to element (2), medical evidence of in-service 
occurrence, the Board acknowledges that the service medical 
records reflect that the veteran was seen on multiple 
occasions in service for complaints relative to the left leg 
and hip pain, with some suggestion of back problems.  Hickson 
element (2) is arguably met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed left leg and hip disability to his military service.  
The Board has considered the contentions of the veteran to 
the effect that his left thigh pain is related to his 
military service.  However, it is well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions regarding matters such 
as diagnosis and etiology of disorders and disabilities, and 
his opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the Board finds that elements (1) and (3) of 38 
C.F.R. § 3.304(f) have not been met.  For the reasons and 
bases expressed above the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left leg and hip disability.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a left leg and hip 
disability is denied.  


REMAND

In a May 2002 rating decision, the RO granted service 
connection for right wrist ganglion cyst and assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7819 [new growths, benign, skin].
 
While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Court has held 
that where a law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO did not have the opportunity to consider the 
revised regulations for the evaluation of skin disabilities 
in the evaluation of the right wrist ganglion cyst.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  
  
A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to Veterans Benefits 
Administration (VBA).  

Accordingly, this case is REMANDED for the following:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for the right wrist ganglion 
cyst since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the veteran's VA 
claims folder.  

2.  VBA should schedule the veteran for a 
VA examination to determine the current 
severity of the service-connected right 
wrist ganglion cyst. Photographs of the 
affected area should be taken.
Any functional loss of the right wrist 
associated with the service-connected 
disability should be described.

3.  Thereafter, VBA should readjudicate 
the veteran's claim, taking into 
consideration the new criteria that 
became effective August 30, 2002.    

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



